DETAILED ACTION
This office action is in response to application filed on 9/22/2020.
Claims 1 – 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

As per claims 9 – 16, they claim “at least one machine-readable medium including instructions”. However, specification [0096] never defined the claimed “machine-readable medium” as inherently non-transitory in nature, and is therefore rejected under 35 UCS 101. Applicants are advised to amend the claimed term into “at least one non-transitory machine-readable medium including instructions” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 9, 12 – 17 and 20 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200344322), in view of Bernat et al (US 20190004858, hereinafter Bernat).

As per claim 1, Zhu discloses: A system for limited duration resource allocation in an edge computing network comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
determine available set-aside resources of the node based on the available capacity, wherein the available set-aside resources designate resources of the node to be assigned to a workload for a limited duration of time; (Zhu [0100]: “When the resource borrowing request includes the expected resources information, the MSB determines, from the cluster instance B, the borrowable CSs resources that conform to the expected resources information. The expected resources information describes requirements such as the number of CSs, network distance, and storage capacity that the cluster instance A expects to obtain. Therefore, the MSB may select one CS or a combination of several CSs satisfying the requirement as borrowable CSs resources according to the load and storage capacity of each CS in the cluster instance B”.)
receive a service request from an application executing on the edge computing node; determine a priority category for the service request; (Zhu [0099]: “the MSA in the cluster instance A may send a resource borrowing request to the MSB of the cluster instance B when the MSA discovers that the available resources of the cluster instance A are less than the threshold”; [0100]: “the resource borrowing request may include parameters such as a service priority corresponding to the cluster instance A, expected resources information, and the like”.)
and assign, for a limited duration of time, a set-aside resource from the available set-aside resources of the node to a workload associated with the service request based on the priority category. (Zhu [0102]: “After determining the borrowable CSs resources, the MSB may feed back to the MSA the borrowable resources information characterizing the borrowable CSs resources; the cluster instance A may then be able to acquire the corresponding borrowable CSs resources”.)

Zhu did not teach:
calculate available capacity for resources of a node of the edge computing network based on workloads executing on the node;

However, Bernat teaches:
calculate available capacity for resources of a node of the edge computing network based on workloads executing on the node; (Bernat [0031]: “The local resource manager 222 of the lender computing node 102b is configured to manage local resources of the lender computing node 102b. For example, the local resource manager 222 is configured to determine whether the lender computing node 102b has available resources to lend to borrower computing nodes 102a. It should be appreciated that the available resources may be memory resources and/or storage resources of the lender computing node 102b”; [0047]: determining resource availability.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bernat into that of Zhu in order to calculate available capacity for resources of a node of the edge computing network based on workloads executing on the node. Zhu teaches borrowing resources if the resources required are available for borrowing, one of ordinary skill in the art can easily see that availability of the resource based on utilization of the node, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 4, Zhu and Bernat further teach:
The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: predict a future resource availability value for the node for a future time period; and determine the set-aside resources based in part on the future resource availability value. (Bernat [0047])

As per claim 5, Zhu and Bernat further teach:
(Bernat [0047])

As per claim 6, Zhu and Bernat further teach:
The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: maintain a set-aside resource availability register for the set-aside resources; and update the set-aside resource availability register based on the set-aside resources assigned to the workload. (Bernat [0035]: resource availability advertisement.)

As per claim 7, Zhu and Bernat further teach:
The system of claim 6, the memory further comprising instructions that cause the at least one processor to perform operations to: determine that there are sufficient resources available at the node; assign resources to the workload from available resources of the node; reclaim the set-aside resources assigned to the workload; and adjust the set-aside resource availability register based on the set-aside resources reclaimed from the workload. (Bernat figure 4.) 

As per claim 8, Zhu and Bernat further teach:
(Bernat [0047])

As per claim 9, it is the machine-readable medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 12, it is the machine-readable medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 13, it is the machine-readable medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 14, it is the machine-readable medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the machine-readable medium variant of claim 7 and is therefore rejected under the same rationale.
As per claim 16, it is the machine-readable medium variant of claim 8 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 20, it is the method variant of claim 4 and is therefore rejected under the same rationale.

As per claim 22, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 23, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 24, it is the method variant of claim 8 and is therefore rejected under the same rationale.

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Bernat, and further in view of Accapadi et al (US 20200301735, hereinafter Accapadi).

As per claim 2, Zhu and Bernat further teach:
The system of claim 1, wherein the priority category is best effort and the memory further comprising instructions that cause the at least one processor to perform operations to: reclaim the set-aside resources from the workload; (Zhu figure 4, step 406)

Zhu and Bernat did not explicitly teach:
assign a preemption delay to the set-aside resources assigned to the workload; receive a second service request with a higher priority category; and reassign the set-aside resources to a second workload associated with the second service request.  

assign a preemption delay to the set-aside resources assigned to the workload; receive a second service request with a higher priority category; and reassign the set-aside resources to a second workload associated with the second service request. (Accapadi [0013])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Accapadi into that of Zhu and Bernat in order to assign a preemption delay to the set-aside resources assigned to the workload; receive a second service request with a higher priority category; and reassign the set-aside resources to a second workload associated with the second service request. The claimed limitation is merely the commonly known concept of priority based preemption, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 10, it is the machine-readable medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 2 and is therefore rejected under the same rationale.

Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Bernat, and further in view of Li et al (US 20190303197, hereinafter Li).

As per claim 3, Zhu and Bernat did not teach:

However, Li teaches:
The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: set a resource preemption schedule for the set-aside resources assigned to the workload based on the priority category; determine that the priority category of the workload has changed; and adjust the resource preemption schedule. (Li [0020])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Li into that of Zhu and Bernat in order to set a resource preemption schedule for the set-aside resources assigned to the workload based on the priority category; determine that the priority category of the workload has changed; and adjust the resource preemption schedule. The claimed limitation is merely the commonly known concept of priority based task scheduling, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 11, it is the machine-readable medium variant of claim 3 and is therefore rejected under the same rationale.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carey et al (US 20180054395) teaches a primary node suffering from a lack of resources gets more resources as borrowed from other nodes that are present as a fail-safe of the primary node; and a resource usage log is kept to determine whether or not the primary node needs resources from other nodes later;
Khoury et al (US 20160085654) teaches a target device may advertise an availability of a target device resource. A host device may request the target device to lend the target device resource to the computing environment of the host device. The target device may reserve the target device resource for the host device, which may then integrate the target device resource into the host computing environment;
Murray et al (US 20110231853) teaches reallocating, to a first borrower that is requesting resources, resources presently allocated to a second borrower;
Fernandes et al (US 20110185364) teaches a resource manager determines that at least one of the processing resources dynamically allocated to the first resource scheduler is idle. The resource manager determines that at least one other resource scheduler needs additional processing resources and, based on the determination, loans the determined idle processing resource of the first resource scheduler to a second resource scheduler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196